EVERETT, Chief Judge
(concurring):
I agree with the majority opinion that, under the circumstances of this case, delivery of the discharge certificate to King did not terminate his military status or the right of the Government to try him by court-martial. Cf. United States v. Clardy, 13 MJ 308 (CMA 1982). I do not, however, reach the question of the effect on continued court-martial jurisdiction from a failure to comply with the provisions of 10 USC §§ 1168(a) and 1169.
The military judge found that King “accepted the discharge certificate with the intent and understanding that it terminated his status in that he was discharged.” I am unsure whether this finding — which has not been challenged on appeal — estops the Government from seeking to prove a different state of mind in a trial of accused’s guilt or innocence. However, it is clear from the evidence presented on the jurisdictional issue that the Government cannot prove beyond a reasonable doubt that appellant possessed the mens rea required for the offense of desertion. If the court-martial found King guilty of desertion, such findings could not be affirmed. Cf. Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). Therefore, I would prefer to dismiss the desertion charge at this time, rather than go through the motions of a trial on a charge of which it is clear the accused cannot properly be convicted.
Within the desertion charge is the lesser-included offense of unauthorized absence. It would appear from the evidence here that there is some evidence tending to show that King had an honest and reasonable belief that he was no longer in the Navy because of his receipt of the discharge certificate. Such a belief would, in my view, constitute a defense to unauthorized absence.
As I understand the judge’s findings, they do not specifically deal with the reasonableness of King’s belief that he was no longer in the Navy. If the Government chooses to proceed with a charge of unauthorized absence, then this issue can be litigated in due course.